Citation Nr: 0938981	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to assignment to Priority Group 4 for VA health 
care purposes as a catastrophically disabled veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of determinations dated in January 2003 and May 2003 
from the VA medical center (VAMC) in Fort Harrison, Montana.  
The January 2003 decision denied the Veteran enrollment in 
the VA health care system, finding that he was in Priority 
Category 8 and had not applied prior to January 17, 2003.  
The May 2003 decision found that the Veteran was not entitled 
to a higher Category 4 classification because he was not 
"catastrophically disabled."  In September 2003 the VAMC 
enrollment coordinator overturned the original January 2003 
decision, finding that the Veteran's initial application for 
VA health care should have been deemed to be received prior 
to January 17, 2003.  Consequently, he was enrolled for VA 
health care as a Priority Category 8 veteran.  

In January 2004 and January 2006 the Board remanded the claim 
for further development related to the remaining question on 
appeal- whether the Veteran meets the criteria for a higher, 
Priority Category 4, VA healthcare  eligibility.  In March 
2009 the Board again remanded the appeal so the Veteran could 
be afforded a Travel Board hearing.  That hearing was held 
before the undersigned in August 2009; a transcript of the 
hearing is of record.  


FINDING OF FACT

The Veteran is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
having "low income" status or being catastrophically 
disabled, that would warrant placement in a priority category 
above category 8.




CONCLUSION OF LAW

The criteria for placement in a VA health care Priority Group 
4, or any other priority group lower than category 8, are not 
met.  38 U.S.C.A. §§ 1705, 1706, 1710 (West 2002); 38 C.F.R. 
§ 17.36 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that a VCAA notice letter was not sent to the 
Veteran with respect to the issue on appeal.  Nevertheless, 
the VCAA is not applicable to cases in which the law, and not 
the factual evidence, is dispositive.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  As this case concerns a 
legal determination of eligibility to VA medical care under 
VA regulations, the provisions of the VCAA are not 
applicable. The Board also observes that through the 
arguments he has advanced, the Veteran has demonstrated a 
general understanding of the reason why his claim was denied 
and the evidence needed to substantiate his claim.  
Consequently, any failure to provide VCAA notice was not 
prejudicial as it did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  

II.  Factual Background

A December 2002 private progress report shows that the 
Veteran was having problems with lower extremity edema that 
was thought to be associated with his pityriasis ruba 
pilaris.  The Veteran was experiencing significant pain in 
his calves and was having difficulty sleeping at night due to 
discomfort and pain.  The pityriasis was causing distinct 
pruritus.  He was having some underlying discomfort and pain 
just due to sensitivity of the skin from the disease.  
Physical examination showed 4+ pitting edema on the feet and 
ankles and 3+ pitting edema around the knees.  There was also 
trace pitting edema on his lower thighs.  The diagnostic 
assessment was lower extremity edema.  

A subsequent January 2003 private dermatology progress note 
shows that the treating dermatologist was impressed and 
pleased with the Veteran's improvement.  His lower extremity 
edema was significantly improved although his legs were still 
fairly swollen.  He still felt a bit cold and required a gel 
cushion to sit on to keep his buttocks from becoming raw and 
eroded as he was not really capable of getting up and being 
very active.  He was getting maybe 6 hours of sleep at night, 
which was better than before.  The Veteran looked much better 
than he did before.  

Private dermatology notes from February 2003 to December 2003 
show ongoing treatment for pityriasis rubra pilaris.  In 
November 2003 it was noted that the Veteran was unable to 
function very well.  He stated that in order to get dressed 
for his appointment he had to start two hours early just 
because of stiffness and achiness and he needed the examining 
physician's assistance in getting his clothes off for the 
examination.  The physician noted that he did not feel it 
would be appropriate for the Veteran to be driving a school 
bus and in fact, some of the Veteran's functions of daily 
living were significantly impaired.  In December 2003 it was 
noted that the Veteran was basically housebound and had not 
been able to work since he experienced the significant edema 
in December 2002.  His last three weeks had been very 
difficult with extreme pain, especially in his shoulders.  He 
could not sleep on his shoulders and the pain would awaken 
him.  He fatigued very quickly and it was difficult for him 
to even help with housework at home.  He also had mid and low 
back fatigue and pain, sharp pain in his fingers and pain in 
his forearm muscles.  His appetite seemed ok but he had gone 
from 202 pounds to 167 pounds over the last year.  He had 
some possible shortness of breath and a strong cough and had 
been having some stomach discomfort.  Neck motion was 
limited, shoulder motion was very limited on both sides and 
his shoulders were basically frozen. 

In his March 2003 Notice of Disagreement the Veteran 
requested an evaluation to determine if he was 
catastrophically disabled.

On April 2003 VA examination the Veteran reported that his 
feet were most problematic as they were very scaly, painful 
and full of cracks.  His eyes and skin were very 
photosensitive and he burned easily.  His skin was very taut, 
irritated and quite itchy.  He frequently felt cold and could 
not maintain body heat.  He required repeated 3 to 4 
applications of eucerin lotion daily to minimize symptoms.  
His symptoms had decreased the quality of his sleep and 
required that he take sleeping pills. 

Functional examination indicated that he had not been able to 
drive a school bus since December due to his 
photosensitivity.  He was able to handle simple activities of 
daily living including paying bills, laundry and vacuuming 
around his recliner and bedroom a couple of times per week.  
He was able to fix simple foods such as coffee, oatmeal, 
toast, fruit slices, etc.  He was not able to assist with 
yard work as his skin burned easily in the sun and he could 
not be on his feet for long periods of time (30 minutes 
maximum and maybe 15 minutes walking) due to pain, swelling 
and brittleness of the skin.  He spent most of the time in a 
recliner covered in blankets and a hot water bottle.

Physical examination showed diffuse scattered bright red 
follicular papules and areas of erythemic plaques.  The face 
was tight with scaling erythema.  The chest and arms were 
mildly erythemic with fine scaling.  There was also mild 
scaling and erythema of the phalanges.  The distal portion of 
the fingernails was thickened and yellow-brown.  There was 
very coarse scaling on the lower extremities.  The skin on 
the soles of the feet was very thick and yellow with coarse 
scaling.  The assessment was pityriasis rubra pilaris.  The 
examiner commented that although the Veteran was certainly 
limited by his painful feet and photosensitivity, he was not 
dependent in his activities of daily living.

In a May 2003 determination, the VAMC found that the Veteran 
was not dependent on others to accomplish his activities of 
daily living.  Consequently, the VAMC determined that the 
Veteran was not catastrophically disabled.  [The Board notes 
that a check box on the catastrophically disabled Veteran 
evaluation form did appear to indicate that the Veteran was 
permanently dependent in three or more activities of daily 
living; however, given the findings of the April 2003 VA 
examiner and the written findings made by the VAMC, the Board 
presumes that the check mark simply was indicative of the 
Veteran's allegations.  In any event, there was no signature 
on the form.]  

An August 2003 report of a telephone conversation between the 
Veteran and a private family practice physician indicates 
that due to stress and skin disease, and some financial 
concerns, the Veteran was manifesting the vegetative signs 
and symptoms of depression.  

In a December 2003 letter, the Veteran's treating physician, 
Dr. A.C.R., indicated that it took the Veteran sometimes 
hours a day to get up and get dressed because of pain and 
discomfort associated with his skin disease.  He was 
developing erosions and sores on his buttocks, which made it 
difficult to sit for any period of time and his aches and 
pains made it difficult to stand.  He was also beginning to 
develop some chronic anemia.  He was achy and sore over 
almost his entire body.  The physician did not expect that he 
would be able to drive a bus or resume his normal work 
anytime soon.  

On January 2004 compensation and pension psychological 
evaluation conducted by telephone, the Veteran reported 
depression.  His primary difficulties centered around his 
skin disease.  He became easily emotional and his mood was 
variable.  His sleep was poor and he was taking Ambien.  His 
appetite had decreased but he forced himself to eat so he had 
not experienced any weight loss.  His energy and motivation 
were low and he had had occasional suicidal ideation when the 
skin disease was at its worst.  His sex drive was reduced.  

Mental status examination was unremarkable.  Affect was 
judged to be mildly depressed and consistent with underlying 
mood.  The Veteran tracked conservation well and no 
impairment of concentration nor attention span was noted.  
There were no significant lags between questions and the 
Veteran's responses.  He appeared mentally alert and his 
memory appeared functionally intact.  His thinking was 
logical and goal oriented and there were no indications of a 
thought disorder.   The Veteran was diagnosed with major 
depression, mild.  It was thought that the depression was 
largely situational but he did have vegetative symptoms of 
depression.  The examiner assigned a global assessment of 
functioning (GAF) score of 65.  [GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
38 C.F.R. § 4.130 (2009)].  The examiner noted that his 
psychological impairment would not preclude him from working 
and that his lengthy work history had been interrupted due to 
physical rather than psychological difficulties.

A February 2004 VA compensation and pension progress note 
details the results of an assessment under the Katz Basic 
Activities of Daily Living Scale.  The Veteran was noted to 
bathe independently about once a week although he needed help 
getting in to, and out of, the bathtub.  He did require the 
assistance of putting lotion on his back about twice a month 
whereas in the past he required this assistance twice daily.  
He could dress independently but indicated that he had to 
move slowly and the process was time-consuming.  He was 
independent with toileting and transfers, although this 
latter process was also time consuming.  He was also 
independent with feeding and denied incontinence. 

In a February 2004 opinion, the Chief of Staff at the VAMC, 
Dr. F.MA., indicated that he had conducted a thorough review 
of the Veteran's record.  Dr. F.M.A. found that the Veteran 
did not meet the criteria for catastrophically disabled 
status.  The physician noted that the Veteran was not 
dependent in any activities of daily living on the Katz 
scale.  He was not determined to be unable to carry out the 
activities of daily living to such a degree that he required 
mechanical assistance to leave home or bed or to require 
constant supervision to avoid physical harm to self or 
others.  

In a March 2004 statement the Veteran indicated that 
throughout the duration of his illness he had needed personal 
and mechanical assistance to leave home or bed and without a 
spouse at home he would have needed hospitalization or hired 
assistance.  Even now that he had been taken off the 
chemotherapy drugs (used as treatment for his rare skin 
disease) he had limited use of his arms as a result of his 
arthritis and little stamina, especially as his back got 
tired.  Illness continued in his legs and buttocks with minor 
skin burning on his back, arms and stomach.  He and his wife 
had to refinance their home and purchase an electric recliner 
as he could not operate the handle systems used in a hospital 
bed.  He slept very poorly and even when he took Alprazalam 
for sleep and Hydrocodone for pain, he had continued concerns 
of relapsing as he had done periodically.  His continued 
financial, emotional and physical stresses contributed to his 
major depression.  He noted that his wife helped him dress 
himself and assist with bathing.  She made his bed, cleaned 
the house, did household repairs and cooked the meals.  She 
did most of the grocery shopping, running errands and yard 
work.  She washed the dishes that he could not handle and 
cleaned up the broken glasses and platters that he dropped 
and broke, gouging her counter tops.  She oversaw his 
prescription needs and lab work.  

On April 2004 VA dermatology consultation, the examining 
dermatologist found that for the moment the Veteran's skin 
disease was fairly well-controlled.  If his condition 
worsened, the dermatologist recommended sending the Veteran 
to the Salt Lake City VA dermatology department.   

A June 2004 statement from VA nurse practitioner K.W.S. notes 
that although the Veteran has been incapacitated and 
homebound at times due to his pitiriasis [sic] rubra pilaris, 
his condition "is improving."  
At his August 2009 Board hearing the Veteran testified that 
his health had improved a lot since he first filed his claim.  
He wanted to be reclassified into category 4 because a lower 
(in number) priority group would make him feel more secure 
that he'd be able to keep his VA health care.  He noted that 
his skin disease was not in the acute phase it had been in 
2003 but during that latter time frame he was homebound and 
bedbound for months at a time.  He acknowledged that he was 
"periodically" disabled due to the disease.  Currently, he 
could drive with a foam pillow that kept him from further 
aggravating the scar tissue and sores on his buttocks.  He 
was also starting to get sores on his back again.  He had 
severe arthritis, probably as a result of the illness and the 
chemotherapy and was very limited in his shoulders and back 
and had fatigue and pain.  The Veteran felt that the VA 
psychological and medical examinations he received were not 
appropriately thorough. 

III.  Law and Regulations

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system. 38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled.  There are 8 
possible categories for which a veteran may qualify.  38 
C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  The order of 
priority of enrollment for VA healthcare benefits is as 
follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low-income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year. 
See 42 U.S.C.A. § 1437a(b)(2) (West 2002 & Supp. 2009).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

For purposes of placement in priority category 4, 
catastrophically disabled means to have a permanent severely 
disabling injury, disorder, or disease that compromises the 
ability to carry out the activities of daily living to such a 
degree that the individual requires personal or mechanical 
assistance to leave home or bed or requires constant 
supervision to avoid physical harm to self or others.  This 
definition is met if an individual has been found by the 
Chief of  Staff (or equivalent clinical official) at the VA 
facility where the individual was examined to have a 
permanent condition to include quadriplegia and 
quadriparesis, paraplegia, blindness, persistent vegetative 
state or a condition resulting from two of the following 
procedures provided the two procedures were not on the same 
limb: amputation through hand, disarticulation of wrist, 
amputation through forearm, disarticulation of forearm, 
amputation or disarticulation through elbow, amputation 
through humerus, shoulder disarticulation, forequarter 
amputation, lower limb amputation not otherwise specified, 
amputation of great toe amputation through foot, 
disarticulation of ankle, amputation through malleoli, other 
amputation below knee, disarticulation of knee, above knee 
amputation, disarticulation of hip and hindquarter 
amputation.  The definition is also met if an appropriate VA 
medical evaluation has found that the Veteran permanently 
meets one of the following criteria (or would continue to 
meet such criteria permanently without the continuation of 
on-going treatment): Dependent in 3 or more Activities of 
Daily Living (eating, dressing, bathing, toileting, 
transferring, incontinence of bowel and/or  bladder), with at 
least 3 of the dependencies being permanent with a rating of 
1, using the Katz scale; a score of 10 or lower using the 
Folstein Mini-Mental State Examination; a score of 2 or lower 
on at least 4 of the 13 motor items using the Functional 
Independence Measure; or a score of 30 or lower using the 
Global Assessment of Functioning.  38 C.F.R. § 17.36(e).   

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

In the instant case the Veteran is enrolled in the VA 
healthcare system but seeks a lower (in number) priority 
designation than his priority group 8 status because he wants 
to feel more secure in having access to continued care.  He 
has not alleged that he has any service connected 
disabilities, has "low income" status, receives increased 
rate pension for being permanently housebound or in need of 
regular aid and attendance, is unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a), is Veteran of the 
Mexican border period or of World War I, is seeking care for 
a disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998, or is a former prisoner of war or Purple 
Heart recipient.  Nor is there any evidence or record to 
suggest that the Veteran meets any of these criteria.  
Instead his claim is limited to a request for a determination 
as to whether he qualifies as catastrophically disabled for 
purposes of placement in priority category 4.  

The Veteran has not alleged that he has a permanent condition 
resulting in catastrophic disability such as quadriplegia, 
quadriparesis, paraplegia, blindness, persistent vegetative 
state or a condition resulting from some combination of 
amputations and/or disarticulations, and the medical evidence 
is negative for any such findings.  Instead he has generally 
alleged that during the worst periods of his illness he did 
need significant assistance with his activities of daily 
living.  However, the record does not contain any medical 
evidence that the Veteran has been, or is, permanently 
dependent in three or more activities of daily living.  To 
the contrary, the April 2003 VA medical examiner found that 
the Veteran was not dependent in his activities of daily 
living; the January 2004 VA psychological examiner noted that 
the Veteran's psychological impairment would not preclude him 
from working and assigned him a GAF score of 65; the February 
2004 VA compensation and pension examiner found that under 
the Katz Basic Activities of Daily Living Scale the Veteran 
able to bathe, dress, toilet, transfer and feed independently 
although he did require help getting in to, and out of, the 
bathtub and help with putting lotion on his back; and the 
VAMC Chief of Staff, after reviewing the record, indicated 
that the Veteran was not dependent in any activities of daily 
living on the Katz scale and was not unable to carry out the 
activities of daily living to such a degree that he required 
mechanical assistance to leave home or bed or to require 
constant supervision to avoid physical harm to self or 
others.   

Thus, given this lack of evidence that the Veteran is or was 
dependent in his activities of daily living and given that is 
neither shown nor alleged that he has quadriplegia, 
quadriparesis, paraplegia, blindness, persistent vegetative 
state or a condition resulting from some combination of 
amputations and/or disarticulations, the Board does not find 
a basis for finding that the Veteran was or is 
catastrophically disabled under the pertinent regulatory 
criteria.  See 38 C.F.R. § 17.36(e), indicating that in order 
to qualify as catastrophically disabled the Veteran must be 
found to meet the applicable criteria by an appropriate VA 
clinician.  

The Veteran has asserted that the VA evaluations he received 
were not sufficiently thorough and did not accurately reflect 
the actual amount of assistance he required during the most 
acute phase of his skin disease.  In this regard, the Board 
acknowledges private treatment records dated in 2003 as well 
as Dr. A.C.R.'s and K.W.S.'s statements, which reflect that 
the Veteran was unable to function well and was incapacitated 
and housebound for a period of time due to his skin problems.  
Even if the Veteran's assertions are assumed to be accurate, 
however, the record still does not show, or even suggest, 
that the Veteran has been permanently dependent in 3 or more 
activities of daily living.  To the contrary, the above-cited 
medical evidence reflects that his condition has 
significantly improved over time, and the Veteran 
acknowledged at the time of his hearing that he is only 
"periodically" disabled.  Accordingly, as neither the 
medical evidence nor the Veteran's own testimony shows a 
permanent severely disabling disability, there is no basis 
for assigning the Veteran to health care Priority Group 4.  
Id.  The preponderance of the evidence is against this claim 
and it must be denied.  
The Board views its discussion above as sufficient to inform 
the Veteran of the criteria necessary for eligibility in 
other priority groups as was requested by the Veteran during 
his personal hearing.  See the August 2009 hearing 
transcript, page 15.


ORDER

Entitlement to assignment to Priority Group 4 for VA health 
care purposes as a catastrophically disabled Veteran is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


